                                        Case 3:20-cv-05214-WHA Document 78 Filed 03/19/21 Page 1 of 1




                                   1                                UNITED STATES DISTRICT COURT

                                   2
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   3

                                   4   ACORN BAY,
                                   5                  Plaintiff,                            No. C 20-05214 WHA

                                   6           v.
                                                                                            ORDER RE AMENDMENT OF
                                   7   CAMELBAK PRODUCTS, LLC,                              INFRINGEMENT AND
                                                                                            INVALIDITY CONTENTIONS
                                   8                  Defendant.

                                   9

                                  10        Patent Local Rule 3-6 prohibits infringement or invalidity contention amendment, save

                                  11   “by order of the Court.” Years of experience have shown patent-infringement cases to be

                                  12   among the most time consuming of all civil actions, in which neither counsel for the patent
Northern District of California
 United States District Court




                                  13   owner nor the accused infringer worry much about the multiplicity of proceedings before the

                                  14   single district judge. Therefore, the Patent Local Rules dictate that both sides shall delineate

                                  15   their theory of the case with care early — and stick to it. Minor changes snowball quickly. So,

                                  16   all changes to the metes and bounds of the suit require leave of the court.

                                  17        Though it appears that in the hubbub the undersigned missed earlier references, oblique

                                  18   though they were, patent owner breached this rule. So too, however, defendant abandoned the

                                  19   Court in its enforcement of the Patent Local Rules. Blame thus shared, we will split the baby.

                                  20   Both parties may amend their infringement and invalidity contentions by APRIL 8. Carefully

                                  21   targeted motions to strike insufficient contentions are due APRIL 22. We will not extend

                                  22   discovery on account of this snafu. Future amendment will require exceedingly good cause.

                                  23   The pending motions are DENIED AS MOOT.

                                  24        IT IS SO ORDERED.

                                  25   Dated: March 19, 2021.

                                  26
                                                                                               WILLIAM ALSUP
                                  27                                                           UNITED STATES DISTRICT JUDGE
                                  28
